DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 9/3/2021. Claims 1-20 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-6,12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8,11-12,14,16-18,20 respectively of U.S. Patent No. 11,146,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the above mentioned patent claims. That is, present claim 1 for instance is anticipated by claim 1 of the US patent 11,146,327.


Present claims 
US Patent 11,146,327 claims
1. A method performed by one or more computers, the method comprising: 
obtaining, by the one or more computers, data for each communication device in a set of multiple communication devices, the data for each communication device indicating (i) a communication setting used by the communication device, (ii) an efficiency measure for communication by the communication device using the communication setting, and (iii) a geographic location of the communication device; 
training, by the one or more computers, a machine learning model based on the obtained data to receive an indication of a geographic location and predict a communication setting capable of providing at least a minimum level of efficiency for communication at the geographic location; 
after training the machine learning model, generating, using the machine learning model, an indication of a predicted communication setting for a particular communication device, the predicted communication setting being predicted by the trained machine learning model to provide at least the minimum level of efficiency for communication at a particular geographic location where the particular communication device is located; and 
determining, by the one or more computers, whether to change a current communication setting for the particular communication device based on the predicted communication setting.

2. The method of claim 1, wherein the machine learning model is trained to indicate, from among multiple communication settings, a communication setting predicted to provide a highest efficiency of communication based on input to the machine learning model that includes an indication of the particular geographic location.
3. The method of claim 1, wherein, in the obtained data for the multiple communication devices, the efficiency measure is determined based on a modulation or coding used by the communication device.
5. The method of claim 1, wherein the efficiency measure for a communication device indicates a number of bits per symbol transferred using the communication setting assigned to the communication device.
6. The method of claim 1, wherein the machine learning model is trained to predict a satellite beam for a communication device to use, such that the predicted communication setting is a predicted satellite beam.
12. The method of claim 1, wherein determining whether to change the current communication setting comprises determining to assign the predicted communication setting to the particular communication device; and wherein the method includes initiating a change of the communication setting for the communication device from a current communication setting of the particular communication device to the predicted communication setting.
13. The method of claim 1, wherein training the machine learning model comprises: identifying a subset of the multiple communication devices that have an efficiency measure that satisfies a threshold; and using the data for the identified subset of communication devices as training examples for training the machine learning model; wherein the method comprises, after training the machine learning model, using the trained machine learning model to determine a predicted communication setting for each of the communication devices that have efficiency measures that do not satisfy the threshold.
14. The method of claim 1, wherein the machine learning model is a first machine learning model; wherein the method further comprises training a second machine learning model based on the obtained data for the multiple communication devices, wherein the first machine learning model and the second machine learning model operates using a different predictive algorithm; and wherein the indication of a predicted communication setting for the particular geographic location is generated using output of the first machine learning model and the second machine learning model.
15. The method of claim 1, wherein the machine learning model comprises a neural network, a maximum entropy classifier, a decision tree, an XG boost tree, a random forest classifier, a support vector machine, or a logistic regression model.
16. The method of claim 1, wherein training the machine learning model comprises training the machine learning model to predict a communication setting for a communication device based on receiving only an indication of the geographic location of the communication device as input; wherein generating the indication of the predicted communication setting for the particular geographic location comprises: providing data indicating the particular geographic location as input to the trained machine learning model; and receiving, as output of the trained machine learning model, data indicating the predicted communication setting for the particular geographic location.
17. The method of claim 1, further comprising training multiple different machine learning models for different sets of communication settings, wherein the machine learning model for a set of communication settings is trained based on data describing communication devices currently assigned to use one of the communication settings in the set.
18. A system comprising: 
one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
obtaining, by the one or more computers, data for each communication device in a set of multiple communication devices, the data for each communication device indicating (i) a communication setting used by the communication device, (ii) an efficiency measure for communication by the communication device using the communication setting, and (iii) a geographic location of the communication device; 
training, by the one or more computers, a machine learning model based on the obtained data to receive an indication of a geographic location and predict a communication setting capable of providing at least a minimum level of efficiency for communication at the geographic location; 
after training the machine learning model, generating, using the machine learning model, an indication of a predicted communication setting for a particular communication device, the predicted communication setting being predicted by the trained machine learning model to provide at least the minimum level of efficiency for communication at a particular geographic location where the particular communication device is located; and 
determining, by the one or more computers, whether to change a current communication setting for the particular communication device based on the predicted communication setting.
19. The system of claim 18, wherein the machine learning model is trained to select, from among multiple communication settings, a communication setting providing a highest efficiency of communication for the geographic location indicated to the machine learning model.
20. One or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
obtaining, by the one or more computers, data for each communication device in a set of multiple communication devices, the data for each communication device indicating (i) a communication setting used by the communication device, (ii) an efficiency measure for communication by the communication device using the communication setting, and (iii) a geographic location of the communication device; 
training, by the one or more computers, a machine learning model based on the obtained data to receive an indication of a geographic location and predict a communication setting capable of providing at least a minimum level of efficiency for communication at the geographic location; 
after training the machine learning model, generating, using the machine learning model, an indication of a predicted communication setting for a particular communication device, the predicted communication setting being predicted by the trained machine learning model to provide at least the minimum level of efficiency for communication at a particular geographic location where the particular communication device is located; and 
determining, by the one or more computers, whether to change a current communication setting for the particular communication device based on the predicted communication setting.
1. A method performed by one or more computers, the method comprising: 
obtaining, by the one or more computers, data for each terminal in a set of multiple satellite terminals, the data for each terminal indicating (i) a current satellite beam used by the terminal, (ii) an efficiency measure for communication of the terminal using the current satellite beam, and (iii) a geographic location of the terminal; 


training, by the one or more computers, a machine learning model based on the obtained data to receive an indication of a geographic location and predict a satellite beam capable of providing at least a minimum level of efficiency for communication at the geographic location; 
after training the machine learning model, generating, using the machine learning model, an indication of a predicted satellite beam for a particular geographic location, the predicted satellite beam being predicted by the trained machine learning model to provide at least the minimum level of efficiency for communication by a terminal at the particular geographic location; and 

determining, by the one or more computers, whether to change the current satellite beam for a terminal at the particular geographic location based on the predicted satellite beam.

2. The method of claim 1, wherein the machine learning model is trained to select, from among multiple satellite beams, a satellite beam providing a highest efficiency of communication for the geographic location indicated to the machine learning model.


3. The method of claim 1, wherein the efficiency measure for a terminal is based on a modulation or coding used by the terminal.


4. The method of claim 1, wherein the efficiency measure for a terminal indicates a number of bits per symbol transferred using the current satellite beam assigned to the terminal.

5. The method of claim 1, wherein the machine learning model is trained to predict a satellite beam for a terminal from among multiple beams of a single satellite.

7. The method of claim 1, wherein determining whether to change the current satellite beam for a terminal at the particular geographic location comprises determining to assign the predicted satellite beam to the terminal at the particular geographic location; and wherein the method includes initiating a change of satellite beam for the terminal at the particular geographic location from a current satellite beam to the predicted satellite beam.
8. The method of claim 1, wherein training the machine learning model comprises: identifying a subset of the multiple satellite terminals that have an efficiency measure that satisfies a threshold; and using the data for the identified subset of satellite terminals as training examples for training the machine learning model; wherein the method comprises, after training the machine learning model, using the trained machine learning model to determine a predicted satellite beam for each of the satellite terminals that have efficiency measures that do not satisfy the threshold.

11. The method of claim 1, wherein the machine learning model is a first machine learning model; wherein the method further comprises training a second machine learning model based on the obtained data for the multiple satellite terminals, wherein the first machine learning model and the second machine learning model operates using a different predictive algorithm; and wherein the indication of a predicted satellite beam for a particular location is generated using output of the first machine learning model and the second machine learning model.

12. The method of claim 1, wherein the machine learning model comprises a neural network, a maximum entropy classifier, a decision tree, an XG boost tree, a random forest classifier, a support vector machine, or a logistic regression model.
14. The method of claim 1, wherein training the machine learning model comprises training the machine learning model to predict a satellite beam for a terminal based on receiving only an indication of the geographic location of the terminal as input; wherein generating the indication of the predicted satellite beam for the particular location comprises: providing data indicating the particular location as input to the trained machine learning model; and receiving, as output of the trained machine learning model, data indicating the predicted satellite beam for the particular location.



16. The method of claim 1, further comprising training multiple different machine learning models for different sets of satellite beams, wherein the machine learning model for a set of satellite beams is trained based on data describing terminals currently assigned to use one of the satellite beams in the set.

17. A system comprising: 
one or more computers; and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
obtaining, by the one or more computers, data for each terminal in a set of multiple satellite terminals, the data for each terminal indicating (i) a current satellite beam used by the terminal, (ii) an efficiency measure for communication of the terminal using the current satellite beam, and (iii) a geographic location of the terminal; 
training, by the one or more computers, a machine learning model based on the obtained data to receive an indication of a geographic location and predict a satellite beam capable of providing at least a minimum level of efficiency for communication at the geographic location; 
after training the machine learning model, generating, using the machine learning model, an indication of a predicted satellite beam for a particular geographic location, the predicted satellite beam being predicted by the trained machine learning model to provide at least the minimum level of efficiency for communication by a terminal at the particular geographic location; and 
determining, by the one or more computers, whether to change the current satellite beam for a terminal at the particular geographic location based on the predicted satellite beam.




18. The system of claim 17, wherein the machine learning model is trained to select, from among multiple satellite beams, a satellite beam providing a highest efficiency of communication for the geographic location indicated to the machine learning model.

20. One or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: 
obtaining, by the one or more computers, data for each terminal in a set of multiple satellite terminals, the data for each terminal indicating (i) a current satellite beam used by the terminal, (ii) an efficiency measure for communication of the terminal using the current satellite beam, and (iii) a geographic location of the terminal; 
training, by the one or more computers, a machine learning model based on the obtained data to receive an indication of a geographic location and predict a satellite beam capable of providing at least a minimum level of efficiency for communication at the geographic location; 
after training the machine learning model, generating, using the machine learning model, an indication of a predicted satellite beam for a particular geographic location, the predicted satellite beam being predicted by the trained machine learning model to provide at least the minimum level of efficiency for communication by a terminal at the particular geographic location; and 
determining, by the one or more computers, whether to change the current satellite beam for a terminal at the particular geographic location based on the predicted satellite beam.




Allowable Subject Matter
Claims 4, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffery et al. (US 2022/0180250) discloses a system and method for processing dynamic data within adaptive learning system using dynamic data set distribution optimization.
Treesh (US 2019/0222299) discloses a handover of mobile terminal in a multi beam satellite based on network conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631